

117 HR 3206 IH: Law Enforcement Officer Recreation Pass Act
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3206IN THE HOUSE OF REPRESENTATIVESMay 13, 2021Mr. McClintock (for himself, Mr. Carl, Mr. LaMalfa, Mr. Calvert, Ms. Herrell, Mr. Stauber, and Mr. Young) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Federal Lands Recreation Enhancement Act to provide for a lifetime National Recreational Pass for law enforcement officers.1.Short titleThis Act may be cited as the Law Enforcement Officer Recreation Pass Act.2.National recreational passes for law enforcement officersSection 805(b) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6804(b)) is amended by inserting after paragraph (2) the following:(3)Law enforcement officer discountThe Secretary shall make the National Parks and Federal Recreational Lands Pass available, without charge and for the lifetime of the passholder, to any law enforcement officer. For the purposes of this paragraph, the term law enforcement officer means any officer, agent, or employee of the Federal Government, a State, a unit of local government, or an Indian Tribe, authorized by law or by a government agency to engage in or supervise the prevention, detection, or investigation of any violation of criminal law, or authorized by law to supervise sentenced criminal offenders..